Citation Nr: 0719550	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-39 039	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to April 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 
2004 and February 2005 rating decisions by the Cleveland RO.  
In September 2006, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  At 
the hearing it was agreed that the record would be held open 
ninety days for submission of additional evidence.  In 
February 2007 additional evidence was received with a waiver 
of RO initial consideration.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown; when PTSD 
has been diagnosed, the diagnosis was not based on a verified 
stressor event.

3.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service; a preponderance of the evidence is against 
a finding that the veteran's hypertension was caused or 
aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

April 2004, July 2004, and October 2004 letters (prior to the 
decision on appeal) informed the veteran of the evidence and 
information necessary to substantiate these claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  March 
2006 correspondence provided notice regarding disability 
ratings and effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).

A June 2005 statement of the case (SOC) and December 2005 and 
June 2006 supplemental SOCs (SSOCs) notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of these claims.  While 
complete notice was not provided prior to the initial 
adjudication of these claims, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the adjudicatory process.  A 
June 2006 SSOC readjudicated the matters after all critical 
notice was given.  The veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence of a verified stressor in service, an 
examination for an opinion as to a possible relationship 
between these disabilities and the veteran's military service 
is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The record includes a VA 
opinion regarding a nexus between the veteran's diabetes and 
his hypertension.  The veteran has not identified any 
pertinent records that are outstanding.  In April 2006, he 
indicated that he had no additional evidence or information 
to submit.  VA's duty to assist is met.  

II. Factual Background

The veteran's service personnel records, including his DD 
Form 214, do not show any awards, badges, or decorations that 
connote combat.  He served in Vietnam from May 7, 1965 to 
June 3, 1965 and from March 1966 to March 1967.  His military 
occupational specialty (MOS) was cook.  

No pertinent abnormalities were noted on the veteran's 
service enlistment examination or in associated medical 
history.  March 1966 records show that he was treated for sun 
burn.  On service separation examination and in associated 
medical history there were no complaints, findings, or 
diagnosis of hypertension or pertaining to a psychiatric 
disorder.  Psychiatric evaluation was normal; the veteran's 
blood pressure was 106/74.  

June 1998 to September 2001 private treatment records first 
note diabetes mellitus in June 1998 and hypertension in 
December 2000.  A September 2001 record notes that the 
veteran was not testing his blood sugar often, and that it 
was fine when he had checked it.
A May 2001 VA treatment record indicates the veteran failed 
to bring in records of his blood pressure readings, but 
reported that it was under good control.  The assessments 
included hypertension, and diabetes mellitus under 
questionable control.  

A November 2003 VA outpatient treatment record notes the 
veteran was depressed and tearful, and did not want 
psychiatric treatment.  Another record that same month shows 
assessments of hypertension and diabetes mellitus and notes 
that the diabetes was under good control with current 
medications.  In January 2004, the veteran reported that he 
developed diabetes mellitus six years prior, and also 
hypertension and erectile dysfunction.  The veteran also had 
hearing problems.  The physician sought an evaluation for 
diabetes mellitus.  He indicated there was a likelihood that 
the veteran's disorders were related to his military service.  

In May 2004, the veteran was evaluated for PTSD.  He 
complained of increased dreams, flashbacks of Vietnam, 
depression, and poor sleep due to dreams and diuretics.  He 
indicated that he had these symptoms on and off for years, 
and that they increased during periods of stress.  He 
reported that he served as a cook in the military but that he 
was also given a gun to keep watch.  He recalled sitting in 
an ambush, scared, and waiting for someone to kill him.  He 
recalled a specific incident when he took turns with another 
soldier keeping watch in a fox hole.  He sounds (of a can) in 
the wire and threw a grenade out of his fox hole.  He 
recalled that it was temporarily quiet outside before 
something came into the fox hole, which turned out to be the 
head of a Marine with the letter "M" carved into the 
forehead.  He stated that he began screaming and shooting, 
and threw the head out of the fox hole.  He reported that he 
could not find anything the next day.  He reported dreams 
about this event.  He also reported that after his service in 
Vietnam his mother committed suicide by drowning.  He had a 
thirty year history of smoking marijuana, and of crack 
cocaine in the past year.  He had stopped drinking five years 
earlier.  The diagnosis was PTSD.  In an addendum, the social 
worker stated that the veteran met the criteria for PTSD, and 
that the veteran declined substance abuse counseling and PTSD 
treatment.  

In December 2004, the veteran printed internet information 
regarding the history of 1st Battalion, 7th Marines.  The 
history covered the period form 1921 to 2000 and summarized 
the Battalion's history and noteworthy events.  

The December 2004 rating decision on appeal granted the 
veteran service connection for Type 2 diabetes. 

On January 2005 VA examination, it was noted that the 
veteran's claims file was reviewed.  He reported that he had 
hypertension first diagnosed by his private physician in 
1997.  He recalled that his high blood pressure was diagnosed 
long before his diabetes mellitus.  The diagnoses were 
essential hypertension and well controlled diabetes.  The 
physician opined that the veteran's hypertension was less 
likely to have been aggravated by diabetes since his blood 
sugar was almost normal.  

2004 to 2006 VA medical records show a diagnosis of, and 
treatment for, PTSD.  In June 2004, the veteran advised his 
social worker that he participated in many firefights and 
ambushes, and saw a great deal of combat.  In October 2006, a 
psychiatrist noted that the veteran reported Vietnam War 
related trauma that was documented in a May 2004 evaluation.  
The veteran also reported that his mother committed suicide 
after he was in Vietnam a couple of months, and that he left 
to attend her funeral.  The diagnosis was PTSD related to 
Vietnam.

Several June 2005 and June 2006 lay statements from the 
veteran's family and friends note that they recalled the 
veteran's behavior and personality had changed upon his 
return from Vietnam.

August and September 2006 statements from a clinical social 
worker who had seen the veteran since June 2004 indicate that 
the veteran has combat related PTSD.  He stated that the 
veteran had dreams and flashbacks of Vietnam as well as poor 
sleep and depression.  He added that the veteran had a 
recurring memory regarding the severed head of a Marine.

In September 2006, the veteran printed internet information 
regarding various operations in Vietnam involving the 1st 
Battalion, 7th Marines in 1965 and 1966.  The veteran 
highlighted three specific events involving awards for valor 
based on events that occurred in August 1965, September 1965, 
and March 1966.  

At the September 2006 Travel Board hearing, the veteran 
argued that his diabetes aggravated his hypertension, but 
indicated that no physician had ever stated so.  Regarding 
PTSD stressors he described the incident with the severed 
head, reported participating in search and destroy missions 
four to six months before leaving Vietnam, and recalled 
witnessing an incident when he saw men set ablaze by fire  
from Phantom jets.  He could not provide details such as 
unit, date, and location of the Phantom jet attack.  

In a statement dated the day following the Travel Board 
hearing, a clinical social worker noted that the veteran had 
diagnosis of PTSD and had described an incident involving the 
decapitated head of a marine.  

An October 2006 statement from a VA staff physician indicates 
that the veteran was treated for a number of problems that 
included PTSD and hypertension.

III. Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

There is no official documentation (awards, badges, 
decorations connoting) that the veteran engaged in combat.  
Notably, his MOS was cook.  He has submitted internet 
information pertaining to operations of the 1st Battalion, 7th 
Marines (including that other marines received awards for 
valor); none of this information mentions the veteran or 
places him where the events leading to the awards occurred.  
Significantly, two of the events occurred when the veteran 
was not in Vietnam.  This internet information provides no 
support for the veteran's allegation that he was a "combat 
cook" and engaged in combat.  Consequently, to establish 
service connection for PTSD, there must be credible 
supporting evidence that an alleged stressor event in service 
on which a diagnosis of PTSD is based actually occurred.  

The veteran's stressor accounts include that he went on 
search and destroy missions, had a head of a decapitated 
marine thrown into his foxhole, and witnessed a man set 
ablaze by fire from an American jet fighter.  Significantly, 
he has indicated that he cannot recall any details of these 
events so as to allow for verification.  He described the 
search and destroy missions four to six months prior to 
leaving Vietnam only generally, with no detailed specifics as 
to where and when they occurred or with what unit he was 
serving when they occurred.  Likewise with the man set ablaze 
by fire from a jet.  Potentially (especially if the man was 
an American serviceman) this would be a verifiable event.  
However, the veteran is unable to provide any details.  
Regarding the veteran's accounts of a decapitated marine's 
head being thrown into his foxhole, and that he threw a 
grenade at noise on the perimeter at the time, if these 
events occurred, on a base perimeter, presumably they would 
have set off a chain of events (radio queries from other 
positions, fire from other positions, a perimeter search at 
daylight) that would have been well-documented.  Frankly, 
that the veteran can recall no specifics of such a memorable 
event so as to allow for verification renders his accounts 
not credible.  

While the veteran's physician, psychiatrist, and a clinical 
social worker appear to have acknowledged/conceded that a 
stressor event occurred, credible supporting evidence of an 
in-service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Consequently, the Board finds that a stressor event 
in service is not shown. 

Although PTSD has been diagnosed, the diagnoses are not based 
on a verified stressor event in service.  Without credible 
evidence confirming a stressor event in service, a threshold 
requirement for establishing service connection for PTSD is 
not met (see 38 C.F.R. § 3.304(f)), and service connection 
for PTSD is not warranted.   

Hypertension

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  [Notably, VA amended 38 
C.F.R. § 3.310, effective October 10, 2006, to add a section 
incorporating the holding in Allen.  71 Fed. Reg. 52744, 
52746 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Although the RO has not considered this amendment, the 
veteran will not be prejudiced by the Board's consideration 
of this amendment in the first instance because it is 
codification of interpretation of existing law by the United 
States Court of Appeals for Veterans Claims (Court) in 
Allen.]
In one statement, the veteran alleges that he had heat stroke 
in service and has had high blood pressure ever since.  
However, service medical records reflect treatment for 
sunburn, not heat stroke.  Furthermore, hypertension was not 
manifested in service (to include on separation examination) 
or in the first postservice year.  Thus, service connection 
for such disease on the basis it was incurred or aggravated 
in service (or may be presumed to have been incurred in 
service under 38 U.S.C.A. § 1112) is not warranted.

The veteran's alternate (and primary) theory of entitlement 
to service connection for hypertension is one of secondary 
service connection, i.e., that his hypertension was caused or 
aggravated by his service-connected diabetes.  There are 
three threshold requirements that must be met to establish 
secondary service connection: 1) There must be competent 
evidence, a medical diagnosis, of the disability for which 
service connection is sought; 2) There must be a disability 
that is already service connected; and 3) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service- connected disability.

The record shows that the veteran now has hypertension, and 
that his diabetes mellitus is service-connected.  What must 
still be shown is that the service connected diabetes caused 
or aggravated the veteran's hypertension.  Clinical records 
associated with the claims file first show a diagnosis of 
diabetes in June 1998 and first show a diagnosis of 
hypertension in December 2000.  The veteran has indicated 
that he recalls that hypertension was diagnosed long before 
his diabetes; he veteran contends that the hypertension was 
aggravated by his diabetes.  The only competent (medical) 
evidence that directly addresses this matter is the January 
2005 opinion by a VA examining physician.  This opinion does 
not support the veteran's claim, as it is to the effect that 
the veteran's diabetes did not aggravate his hypertension.  
The physician explained the rationale for the opinion, i.e., 
essentially that the diabetes was quite mild and thus would 
not have an aggravating effect.  There is no competent 
evidence to the contrary.  (At the Travel Board hearing the 
veteran sought, and was granted, an abeyance period to submit 
additional evidence in this matter.  No such evidence was 
received.)  The veteran's own assertions that his 
hypertension has been aggravated by his service-connected 
diabetes mellitus are not competent evidence, as he is 
layperson, untrained in determining medical etiology.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


